     Case 2:20-cv-09064-JLS-E Document 14 Filed 03/22/21 Page 1 of 2 Page ID #:263




 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 CENTRAL DISTRICT OF CALIFORNIA

10

11   REAHDEEN ROBERTSON,                   ) NO. CV 20-9064-JLS(E)
                                           )
12                 Petitioner,             )
                                           )
13          v.                             )    ORDER ACCEPTING FINDINGS,
                                           )
14   RAYBON C. JOHNSON (Warden),           )    CONCLUSIONS AND RECOMMENDATIONS
                                           )
15               Defendants.               )    OF UNITED STATES MAGISTRATE JUDGE
     ____________________________          )
16

17

18          Pursuant to 28 U.S.C. section 636, the Court has reviewed the Petition, all of the records

19   herein and the attached Report and Recommendation of United States Magistrate Judge.

20   Further, the Court has engaged in a de novo review of those portions of the Report and

21   Recommendation to which any objections have been made. The Court accepts and adopts the

22   Magistrate Judge’s Report and Recommendation.
     Case 2:20-cv-09064-JLS-E Document 14 Filed 03/22/21 Page 2 of 2 Page ID #:264




 1          IT IS ORDERED that Judgment shall be entered denying and dismissing the Petition with

 2   prejudice.

 3

 4          IT IS FURTHER ORDERED that the Clerk serve copies of this Order, the Magistrate Judge’s

 5   Report and Recommendation and the Judgment herein on Petitioner and counsel for

 6   Respondent.

 7

 8                 DATED: March 22, 2021

 9

10
                                        _______________________________
11                                            JOSEPHINE L. STATON
                                          UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22
